DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 5-6, and 7-8 are objected to for the limitation “fixing mean”.  This should be presented as “fixing means”.
Claims 2, 6, and 8 recite the limitation “fixing mean including…”.  This word should be “includes” in this situation.  However, see the 112(b) rejection below for why any form of the word “include” is improper in this situation.
Claims 2, 6, and 8 recite the limitation “interfering the shell”.  The word “with” should appear between “interfering” and “the shell”. 

Response to Amendment
Examiner notes that Claim 1 is currently amended, yet is marked “(Original)”.  Please update this in the next filing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the coconut” in three places.  There is insufficient antecedent basis for this limitation.
Claim 2 recites the limitation “the germination pore”.  There is insufficient antecedent basis for this limitation as it has been canceled from claim 1.
Claims 2, 6, and 8 appear to recite a list of alternatives for the fastening mean(s).  According to MPEP 2173.05(h), alternative limitations should be presented in a closed group of alternatives, such as a group “consisting of” rather than “including”.  Additionally, there is a word missing from in between “…wrapping material, __ fastening material…” such as “or” / “and”.   
Claim 5 recites the limitation “the germination pore”.  There is insufficient antecedent basis for this limitation.
Claim 7 recites the limitation “the germination pores”.  There is insufficient antecedent basis for this limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As to the limitation fixing mean in Claims 1, 5, and 7:
Prong (A) – the limitation uses the generic term “mean(s)”
Prong (B) – the “fixing mean(s)” has the function of fixing the lid on the coconut
Prong (C) – the term “fixing” does not provide sufficient structure to perform the claimed action.
Due to the above 112(f) analysis of the term “fixing mean(s)”, the fixing means will be interpreted as an adhesive, adhesive tape, wrapping material, or fastening material in light of claim 2 and specification Page 5, Lines 15-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over QUINTERO (US 20170209003 A1) in view of CLARK (US 20190218087 A1), further in view of MING-CHIN (TW 201620425 A).
As to claim 1, QUINTERO teaches an assembly for accessing coconut water of the coconut (Figures 17-21 teach the device in use with a coconut (50).) comprising: a plunger having a plunger collar perpendicularly mounted to a plunger lance (Figure 4 teaches a plunger (14) with a plunger collar (24) that is perpendicular to the shaft of the lance.); a lid having a lid bore for receiving and housing a tip of the plunger lance (Figures 1-3 teach a lid (12) with a lid bore (22).); wherein the lid of the assembly is placed and fixed on the coconut. (Figure 17 teaches the lid (12) is placed on a coconut (50).)
QUINTERO does not disclose a stopper clip for holding the plunger lance in order to prevent the tip of the plunger lance in the lid bore from puncturing the coconut.
However, CLARK teaches a stopper clip for holding the plunger lance in order to prevent the tip of the plunger lance in the lid bore from puncturing the can. (Figure 1 teaches a stopper clip (150) that is operative to prevent the movement of the plunger (130).  ¶0029 teaches that the stopper maintains the piercing tube in a stowed position.)
One of ordinary skill would have been motivated to combine the stopper clip of CLARK with the plunger and base assembly of QUINTERO in order to keep the plunger in a stowed position (CLARK ¶0029)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the stopper clip of CLARK with the plunger and base assembly of QUINTERO because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
QUINTERO does not explicitly disclose a fixing means.  Specifically, based on the 112(f) interpretation of the term “fixing mean(s)”, the fixing means must be an adhesive, adhesive tape, wrapping material, or fastening material.
QUINTERO does disclose that the lid (12) must stay on when the coconut is turned upside down.
However, MING-CHIN teaches an adhesive used to fix a base to a coconut. (Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).)
One of ordinary skill would have been motivated to apply the known adhesive sticking technique of MING-CHIN to the base attachment method of QUINTERO in order to secure the base of QUINTERO during movements of the coconut and prevent outside contaminants from entering the interior of the shell. (MING-CHIN, Page 3, ¾ of the way down the page “adhesive 15 to prevent outside air….”)  This adhesive is interpreted as providing the base of QUINTERO with a seal that prevents anything outside the drinking spout entrance from entering during opening/using the invention.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known adhesive sticking technique .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over QUINTERO in view of CLARK and MING-CHIN as applied to claim 1 above, and further in view of ZALDIVAR (US 20170339999 A1).
As to claim 2, QUINTERO in view of CLARK and MING-CHIN teaches the assembly of claim 1, wherein the fixing mean including adhesive, adhesive tape, wrapping material, fastening material applied to fix the lid on the coconut without interfering the shell of the coconut. (QUINTERO, Figure 17 teaches the lid (12) on the coconut (50).  MING-CHIN Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).)
QUINTERO in view of CLARK and MING-CHIN does not explicitly disclose fixing the lid to the germination pore of the coconut.
However, ZALDIVAR teaches that the germination pore of the coconut is the easiest place to insert the pointed edge of a coconut piercer. (¶0005 and ¶0032 teach that the soft eye is the easiest place to insert the piercing device.)
One of ordinary skill would have been motivated to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of QUINTERO in order to ease the insertion of the plunger.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of QUINTERO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over QUINTERO in view of CLARK and MING-CHIN as applied to claim 1 above, and further in view of  MOECKL (DE 202008009463 U1).
As to claim 3, QUINTERO in view of CLARK and MING-CHIN teaches the assembly of claim 1, wherein the stopper clip has an attachment section. (CLARK, Figure 1 teaches the stopper clip (150) has a keyring attachment section.)
QUINTERO in view of CLARK and MING-CHIN does not disclose that the stop clip is tethered to the plunger collar of the plunger.
However, MOECKL teaches the use of a tether with an accessory for the plunger of a coconut piercing device. (Figures 2a-2c teach a stopper (46) that is tethered via a chain (44) to the head (14) of the plunger (10).)
One of ordinary skill would have been motivated to combine the known tether of MOECKL to the combined device of QUINTERO in view of CLARK in order to prevent the loss of the stopper clip when not in use.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known tether of MOECKL to the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over QUINTERO in view of CLARK and MING-CHIN as applied to claim 1 above, and further in view of  DEPOO (US 8709519 B1).
As to claim 4, QUINTERO in view of CLARK and MING-CHIN teaches the assembly of claim 1, wherein a straw is inserted to drink from the coconut. (See QUINTERO Figure 21)
QUINTERO in view of CLARK and MING-CHIN does not explicitly disclose that the plunger has a plunger bore where a straw can be inserted through.
However, DEPOO teaches a coconut piercing plunger with a plunger bore where a straw can be inserted through. (Figure 6 teaches the plunger (28) has a bore (32).  Figure 23 teaches a straw passing through the bore.)
One of ordinary skill would have been motivated to combine the straw bore of DEPOO with the plunger of QUINTERO in order to use the bore and stopper (Item 46 Figure 23) assembly of DEPOO in order to keep an unconsumed coconut fresh after a drinking session. (DEPOO, Col. 8, Lines 10-14)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the straw bore of DEPOO with the plunger of QUINTERO because it has been held to be prima facie obvious to combine .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over QUINTERO in view of CLARK and MING-CHIN as applied to claim 1 above, and further in view of ZALDIVAR (US 20170339999 A1).
As to claim 5, QUINTERO in view of CLARK and MING-CHIN teaches a coconut having an assembly for accessing coconut water of the coconut comprising: the assembly of claim 1 where the lid is placed and fixed on the coconut by a fixing mean(s). (See rejection of claim 1)
QUINTERO in view of CLARK and MING-CHIN does not explicitly disclose the coconut showing the germination pore or that the lid is placed on the germination pore.
However, ZALDIVAR teaches that the germination pore of the coconut is the easiest place to insert the pointed edge of a coconut piercer. (¶0005 and ¶0032 teach that the soft eye is the easiest place to insert the piercing device.)
One of ordinary skill would have been motivated to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of QUINTERO in order to ease the insertion of the plunger.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of QUINTERO because it has been held 

As to claim 6, QUINTERO in view of CLARK, MING-CHIN and ZALDIVAR teaches the coconut of claim 5 wherein the fixing mean including adhesive, adhesive tape, wrapping material, fastening material applied to fix the lid on the coconut without interfering the shell of the coconut. (QUINTERO, Figure 17 teaches the lid (12) on the coconut (50).  MING-CHIN Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over QUINTERO in view of CLARK and MING-CHIN as applied to claim 1 above, and further in view of ZALDIVAR (US 20170339999 A1).
As to claim 7, QUINTERO in view of CLARK and MING-CHIN teaches a method for preparing a coconut having an assembly for accessing coconut water of the coconut (QUINTERO Figures 17-21 teaches the method of accessing the coconut water in the coconut.), the method comprising: a. removing an outer husk covering the germination pores of the coconut (¶0097 teaches that the coconuts have their husks removed prior to sale, which means the husk is removed before the user attempts to access the coconut water.); b. placing the assembly of claim 1 (See rejection of Claim 1 above.) on  the coconut so that the plunger lance of the assembly is above the coconut (Figure 17 teaches the beginning point is where the lid is atop the coconut. ¶0099 teaches that the blade (plunger lance) is placed in the aperture (22) in the lid at this time.) ; c. fixing the lid of the assembly on one of the germination pores of the coconut by a fixing mean. (MING-CHIN, Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).  The lid of QUINTERO would be “fixed” at this point in the combine process since it needs to stay on during the inversion shown in Figure 18.)
QUINTERO in view of CLARK and MING-CHIN does not explicitly disclose the coconut showing the germination pore or that the lid is placed on the germination pore.
However, ZALDIVAR teaches that the germination pore of the coconut is the easiest place to insert the pointed edge of a coconut piercer. (¶0005 and ¶0032 teach that the soft eye is the easiest place to insert the piercing device.)
One of ordinary skill would have been motivated to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of QUINTERO in order to ease the insertion of the plunger.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known soft eye insertion area technique of ZALDIVAR to the insertion method of QUINTERO because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 8, QUINTERO in view of CLARK, MING-CHIN and ZALDIVAR teaches method of claim 7, wherein the fixing mean including adhesive, adhesive tape,  (QUINTERO, Figure 17 teaches the lid (12) on the coconut (50).  MING-CHIN Figure 9 teaches a binder (15) or adhesive that is used to secure the flanges (14) of the base to the coconut (40).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 4624392 teaches a removable tear flap (Figure 6, Item 352) that prevents movement of the plunger.
US 20170251846 A1 teaches using a stopper (Figure 26, Item 560) to prevent movement of a piercing plunger into the item to be opened.  See also ¶0127.
US 20160281040 A1 teaches that the eyes/germination pores of the coconut are typically the weakest part of the shell.  See ¶0019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726